[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks damages from the defendant as a result of an episode which occurred on November 19, 1999 in East Haven.
Apparently these neighbors in an apartment building had existed on acrimonious terms for some time. On the date of this occurrence, words were exchanged over the plaintiffs failure to close the outside door to their entry. CT Page 6503
Though the parties offer contradictory versions of what ensued, the plaintiff was transported to a hospital with an abdominal stab wound where he remained in intensive care for seven days. He incurred medical expenses of $21,468.33.
The complaint is in three counts, alleging negligent assault, reckless and wanton misconduct, and in the third count, intentional assault.
The defendant denied the stabbing while the plaintiffs testimony was startling in that he apparently didn't realize he had been stabbed at first. Absent testimony as to how this occurred, or even what the weapon was, the court concludes that the defendant committed a negligent assault on the plaintiff and is liable on the first count for his damages.
The defendant argued at trial that he paid $2,500 to the plaintiff as part of a victim's restitution program and thought this was a full and final settlement of all claims of the plaintiff. This claim is not supported by either counsel for the plaintiff or the attorney who represented the defendant in the criminal proceeding. The court will allow the defendant a credit in that amount in its award.
The plaintiffis awarded economic damages of $18,968.33 and non-economic damages of $80,000, for a total award of $98,968.33.
_________________________ Anthony V. DeMayo, J.T.R.